EXHIBIT 10.10

 

 

 

 

 

 

 

 

 

 

 

 

 

OCCIDENTAL PETROLEUM CORPORATION

DEFERRED COMPENSATION PLAN 2

(Effective October 12, 2006)

 



 

 

OCCIDENTAL PETROLEUM CORPORATION

DEFERRED COMPENSATION PLAN 2

(Effective October 12, 2006)

ARTICLE I

PURPOSE

Effective October 12, 2006, the Occidental Petroleum Corporation Deferred
Compensation Plan (the “Prior Plan”) is divided into two plans, the Occidental
Petroleum Corporation Deferred Compensation Plan 1 and the Occidental Petroleum
Corporation Deferred Compensation Plan 2. This document sets forth the terms of
the Occidental Petroleum Corporation Deferred Compensation Plan 2 (the “Plan”)
effective October 12, 2006. This Plan is a continuation of the Prior Plan to the
extent that it provides benefits for the individuals who participated in the
Prior Plan but are not covered by the DCP1, and their Alternate Payees.

The Prior Plan was originally effective January 1, 1999 and constituted the
amendment, restatement and merger of the Occidental Petroleum Corporation 1988
Deferred Compensation Plan (the “1988 DCP”) and the Occidental Petroleum
Corporation Senior Executive Deferred Compensation Plan (the “SEDCP”).

The purpose of the Plan is to provide a tax-deferred opportunity for key
management and highly compensated employees of Occidental Petroleum Corporation
and its Affiliates (as defined below) to accumulate additional retirement income
through deferrals of compensation. No further deferrals were allowed under this
Plan after December 31, 2004. Accordingly, this Plan has not been subject to the
provisions of Section 409A of the Internal Revenue Code (“Section 409A”).
However, this Plan is hereby made subject to Section 409A and amended and
restated to comply with Section 409A effective October 12, 2006 in anticipation
of the merger of this Plan with the Occidental Petroleum Corporation 2005
Deferred Compensation Plan to form the Occidental Petroleum Corporation Modified
Deferred Compensation Plan on December 31, 2006.

This Plan is intended to satisfy the requirements of Section 409A, and any
regulations promulgated thereunder, so that the taxation to Participants or
Beneficiaries of any compensation deferred under this Plan is deferred.

ARTICLE II

DEFINITIONS

Whenever the following words and phrases are used in this Plan with the first
letter capitalized, they shall have the meanings specified below:

Affiliate. “Affiliate” means: (i) any corporation that is a member of a
controlled group of corporations (within the meaning of Code Section 1563(a),
determined without regard to Code Sections 1563(a)(4) and (e)(3)(C), and with
the phrase “more than 50%” substituted for the phrase “at least 80%” each place
it appears in Code Section 1563(a)) of which Occidental Petroleum Corporation is
a component member, or (ii) any entity (whether or not incorporated) that is
under common control with Occidental Petroleum Corporation (as defined in Code

 



 

Section 414(c) and the Treasury Regulations thereunder, and with the phrase
“more than 50%” substituted for the phrase “at least 80%” each place it appears
in the Treasury Regulations under Code Section 414(c)).

Alternate Payee. “Alternate Payee” means a former spouse of a Participant who is
recognized by a Divorce Order as having a right to receive all, or a portion of,
the benefits payable under this Plan with respect to such Participant.

Amortization Method. “Amortization Method” means an annual installment method of
paying a Participant’s benefits under which the Company will pay the Participant
an initial payment in an amount equal to (i) plus (ii) divided by (iii), where
(i) is the value of the Participant’s Deferral Accounts as of the end of the
month preceding such payment, (ii) is the amount of interest that would accrue
during the entire payout period on the unpaid balance credited to the
Participant’s Deferral Accounts immediately following such initial payment if
the Declared Rate then in effect remained unchanged and (iii) is the number of
years over which annual installments are to be paid. For each Plan Year after
the initial benefit payment is made, the annual benefit payment will be
determined under the same equation where (i) is the value o f the Participant’s
Deferral Accounts as of the end of the month preceding the benefit payment, (ii)
is the amount of interest that would accrue during the remaining payout period
on the unpaid balance credited to the Participant’s Deferral Accounts
immediately following such annual payment if the Declared Rate then in effect
remained unchanged and (iii) is the number of annual payments remaining.

Base Salary. “Base Salary” means the base salary earned by a Participant during
pay periods beginning in a Plan Year, excluding Bonus, all severance allowances,
forms of incentive compensation, Savings Plan, Retirement Plan or other Company
qualified plan contributions or benefits, retainers, insurance premiums or
benefits, reimbursements, and all other payments, prior to reduction for any
deferrals under this Plan or any other plan of the Company or reductions under
the Company’s Savings Plan allowed under Section 401(k) of the Code.

Beneficiary. “Beneficiary” means the person or persons designated as such in
accordance with Article VI.

Beneficiary Benefit. “Beneficiary Benefit” means the payment to a Participant’s
Beneficiary of the value of the Participant’s Deferral Accounts pursuant to
Section 5.2 on account of the Participant’s death.

Board. “Board” means the Board of Directors of Occidental Petroleum Corporation.

Bonus. “Bonus” means the bonus earned by a Participant under a regular annual
incentive compensation plan (excluding without limitation a special individual
or group bonus, a project bonus, and any other special bonus) during a Plan Year
prior to reduction for any deferral under this Plan or any other plan of the
Company.

Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

2

 



 

 

Committee. “Committee” means the administrative committee appointed to
administer the Plan pursuant to Article III.

Company. “Company” means Occidental Petroleum Corporation, or any successor
thereto, and any Affiliates.

Company Management. “Company Management” means the Chairman of the Board,
President or any Executive Vice President of Occidental Petroleum Corporation.

Compensation. “Compensation” means Base Salary and/or Bonus.

DCP Deferral Account. “DCP Deferral Account” means the account maintained on the
books of account of the Company for each Participant pursuant to Article IV to
account for amounts deferred under the 1988 DCP prior to January 1, 1999 and
amounts deferred under this Plan after that date.

DCP Deferral Amount. “DCP Deferral Amount” means an amount of a Participant’s
Base Salary and/or Bonus that is deferred under the Plan, including both amounts
deferred under the 1988 DCP prior to January 1, 1999, and amounts deferred under
this Plan after that date.

Declared Rate. “Declared Rate” with respect to any Plan Year means the rate at
which interest will be credited on Deferral Accounts for such Plan Year. The
Declared Rate for each Plan Year commencing in 1999 and ending on or before
December 31, 2008, will be equal to the greater of: (i) (A) plus (B) where (A)
is the Moody’s Long-Term Corporate Bond Index Monthly Average Corporates as
published by Moody’s Investor Services, Inc. (or successor thereto) for the
month of July in the year prior to the Plan Year in question, and (B) is 3%
(“Moodys Plus Three”), or (ii) the highest yield on any unsecured debt or
preferred stock of the Company that was outstanding on the last day of July in
the year prior to the Plan Year in question. Such Declared Rate will be
announced on or before January 1 of the applicable Plan Year. The Declared Rate
for each Plan Year commencing on or after January 1, 2009, will be the monthly
yield on 5-Year Treasury Constant Maturities plus 2%. Notwithstanding the
foregoing, the Declared Rate for DCP Deferral Amounts that were earned and
deferred prior to 1994 under the 1988 DCP (including bonuses which were earned
for 1993), together with accumulated interest thereon, will in no event be less
than 8% for any Plan Year. Accordingly, the Declared Rate for any Plan Year may
be different for DCP Deferral Amounts that were earned and deferred under the
1988 DCP prior to January 1, 1994 than for DCP Deferral Amounts earned and
deferred after such date.

Deferral Account(s). “Deferral Account(s)” means a Participant’s DCP Deferral
Account and/or SEDCP Deferral Account (if any) and/or Savings Plan Restoration
Account (if any) maintained on the books of account of the Company for each
Participant pursuant to Article IV.

Deferral Election Form. “Deferral Election Form” means a paper or electronic
election form provided by the Committee on which an Eligible Employee may elect
to defer Base Salary and/or Bonus and may elect to receive an Early Payment
Benefit in accordance with Article IV.

 

3

 



 

 

Disability. “Disability” means a condition that qualifies as a disability under
a Company disability plan and is approved by the Committee.

Disability Benefit. “Disability Benefit” means the payment to a Participant of
the value of the Participant’s Deferral Accounts pursuant to Section 5.1 if the
Participant ceases to perform services for the Company due to a Disability.

Distribution Election Form. “Distribution Election Form” means a paper or
electronic election form provided by the Committee on which a Participant may
elect the form of payment of his Retirement Benefits and/or the form of payment
of Beneficiary Benefits to his Beneficiary in accordance with Article V.

Divorce Order. “Divorce Order” means any judgment, decree, or order (including
judicial approval of a property settlement agreement) that relates to the
settlement of marital property rights between a Participant and his or her
former spouse pursuant to state domestic relations law (including, without
limitation and if applicable, community property law).

Early Payment Benefit. “Early Payment Benefit” means the payment to a
Participant of part or all of the Participant’s DCP Deferral Account on an Early
Payment Date prior to Retirement pursuant to Section 5.4.

Early Payment Date. “Early Payment Date” means any year prior to Retirement that
a Participant elects pursuant to Section 4.1(b) to have an Early Payment Benefit
paid or commenced to be paid.

Early Payment Date Subaccount. “Early Payment Date Subaccount” means any
subaccount of a Participant’s DCP Deferral Account established to separately
account for deferred Compensation (and interest credited thereto) that is
subject to an Early Payment Benefit election.

Eligible Employee. “Eligible Employee” means each key management or other highly
compensated employee of the Company who is selected by Company Management to
participate in the Plan.

Emergency Benefit. “Emergency Benefit” means the payment to a Participant of
part or all of his Deferral Accounts in the event that the Participant has an
Unforeseeable Emergency pursuant to Section 5.5.

Fractional Method. “Fractional Method” means an installment method of paying a
Participant’s Retirement Benefit under which the Company will determine the
amount of each annual installment by dividing the value of the Participant’s
Deferral Accounts as of the end of the month preceding the payment date by the
number of annual installments remaining to be paid.

1988 DCP. “1988 DCP” means the Occidental Petroleum Corporation 1988 Deferred
Compensation Plan.

 

4

 



 

 

Participant. “Participant” means each of the individuals listed on Appendix A
who (i) as of October 11, 2006, was a participant in the Prior Plan and (2) has
not received a complete distribution of the benefits accrued under the Plan.
Under no circumstances shall “Participant” mean any Alternate Payee.

Plan Year. “Plan Year” means the calendar year beginning on January 1 and ending
on December 31.

Prior Plan. “Prior Plan” means the Occidental Petroleum Corporation Deferred
Compensation Plan, as amended and restated effective as of January 1, 2003,
under which deferrals ceased as of December 31, 2004.

Qualified Divorce Order. “Qualified Divorce Order” means a Divorce Order that
(a) creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable to a Participant under this Plan; (b) clearly specifies (i) the
name and the last known mailing address of the Participant and the name and
mailing address of the Alternate Payee covered by the order, (ii) the amount or
percentage of the Participant’s benefits to be paid by this Plan to the
Alternate Payee, or the manner in which such amount or percentage is to be
determined, (iii) the number of payments or period to which such order applies,
and (iv) that it applies to this Plan; and (c) does not (i) require this Plan to
provide any type or form of benefit, or any option, not otherwise provided under
the Plan, (ii) require this Plan to provide increased benefits, or (iii) require
the payment of benefits to an Alternate Payee that are required to be paid to
another Alternate Payee under another Divorce Order previously determined to be
a Qualified Divorce Order.

Retirement. “Retirement” means: (i) the termination of a Participant’s
employment with the Company for reasons other than Disability or death after the
Participant attains age 65, (ii) the termination of a Participant’s employment
with the Company for reasons other than Disability or death after the
Participant attains age 55 and completes five (5) Years of Service or (iii)
effective January 1, 2001, the Participant’s attainment of age 55 following the
Participant’s termination of employment with the Company for reasons other than
Disability or death prior to attainment of age 55 if the Participant qualifies
for retiree medical coverage under the Occidental Petroleum Corporation Medical
Plan on the date of the Participant’s termination of employment. Notwithstanding
the foregoing, with respect to Participants who executed a consulting agreement
with the Company prior to October 3, 2004, “Retirement” means the termination
date of the Participant’s consulting agreement.

Retirement Benefit. “Retirement Benefit” means the payment to a Participant of
the value of the Participant’s Deferral Accounts pursuant to Section 5.1
following Retirement.

Retirement Plan. “Retirement Plan” means the Occidental Petroleum Corporation
Retirement Plan, as amended from time to time.

Savings Plan. “Savings Plan” means the Occidental Petroleum Corporation Savings
Plan, as amended from time to time.

 

5

 



 

 

Savings Plan Restoration Account. “Savings Plan Restoration Account” means the
account maintained on the books of account of the Company to reflect Savings
Plan Restoration Contributions made by the Company pursuant to Section 4.6.

Savings Plan Restoration Contribution. “Savings Plan Restoration Contribution”
means the amount credited to a Participant’s Savings Plan Restoration Account
pursuant to Section 4.6.

SEDCP. “SEDCP” means the Occidental Petroleum Corporation Senior Executive
Deferred Compensation Plan under which certain Company executives deferred
compensation.

SEDCP Deferral Account. “SEDCP Deferral Account” means the account maintained on
the books of account of the Company for certain Participants pursuant to
Article IV to account for amounts deferred under the SEDCP.

Specified Employee. “Specified Employee” means an employee of the Company who is
a “specified employee” as defined in Section 409A(a)(2)(B) of the Code. For
purposes of determining “Specified Employees,” December 31 shall be the
“identification date” as defined in Proposed Treasury Regulations
Section 1.409A-1(i) (or any successor regulation), and each Participant who
satisfies the definition of Specified Employee as of any identification date
shall be treated as a Specified Employee for the 12-month period beginning on
the April 1 following such identification date.

Termination Benefit. “Termination Benefit” means the payment to a Participant of
the value of the Participant’s Deferral Accounts pursuant to Section 5.1 on
account of the Participant’s termination of employment other than due to
Retirement, Disability or death.

Termination Event. “Termination Event” means any of the following:

(a)        Approval by the stockholders of Occidental Petroleum Corporation (or,
if no stockholder approval is required, by the Board) of the dissolution or
liquidation of Occidental Petroleum Corporation, other than in the context of a
transaction that does not constitute a Termination Event under clause (b) below;

(b)        Consummation of a merger, consolidation, or other reorganization,
with or into, or the sale of all or substantially all of Occidental Petroleum
Corporation’s business and/or assets as an entirety to, one or more entities
that are not subsidiaries or other affiliates of Occidental Petroleum
Corporation (a “Business Combination”), unless (i) as a result of the Business
Combination, more than 50% of the outstanding voting power of the surviving or
resulting entity or a parent thereof (the “Successor Entity”) immediately after
the Business Combination is, or will be, owned, directly or indirectly, by
holders of Occidental Petroleum Corporation’s voting securities immediately
before the Business Combination; (ii) no “person” (as such term is used in
Sections 13(d) and 14(d) of the Se curities Exchange Act of 1934, as amended
from time (the “Exchange Act”)), excluding the Successor Entity or any employee
benefit plan of Occidental Petroleum Corporation and any trustee or other
fiduciary holding securities under an Occidental Petroleum Corporation employee
benefit plan or any person described in and satisfying the conditions of Rule
13d-1(b)(i) of the Exchange Act (an “Excluded

 

6

 



 

Person”), beneficially owns, directly or indirectly, more than 20% of the
outstanding shares or the combined voting power of the outstanding voting
securities of the Successor Entity, after giving effect to the Business
Combination, except to the extent that such ownership existed prior to the
Business Combination; and (iii) at least 50% of the members of the board of
directors of the entity resulting from the Business Combination were members of
the Board at the time of the execution of the initial agreement or of the action
of the Board approving the Business Combination;

(c)        Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any Excluded Person) is or becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of Occidental Petroleum Corporation representing 20% or more of
the combined voting power of Occidental Petroleum Corporation’s then outstanding
voting securities, other than as a result of (i) an acquisition directly from
Occidental Petroleum Corporation; (ii) an acquisition by Occidental Petroleum
Corporation; or (iii) an acquisition by any employee benefit plan (or related
trust) sponsored or maintained by Occidental Petroleum Corporation or a
Successor Entity; or

(d)        During any period not longer than two consecutive years, individuals
who at the beginning of such period constituted the Board cease to constitute at
least a majority thereof, unless the election, or the nomination for election by
Occidental Petroleum Corporation’s stockholders, of each new Board member was
approved by a vote of at least two-thirds (2/3) of the Board members then still
in office who were Board members at the beginning of such period (including for
these purposes, new members whose election or nomination was so approved), but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board.

(e)        Notwithstanding the foregoing, to the extent that any event or
occurrence described in subsections (a) through (d) does not constitute “a
change in the ownership or effective control” as defined under Section 409A of
the Code, or any regulations promulgated thereunder, such event or occurrence
shall not constitute a Termination Event for purposes of Section 5.6 of this
Plan, but shall constitute a Termination Event for purposes of Sections 8.1 and
8.2 of this Plan.

Unforeseeable Emergency. “Unforeseeable Emergency” means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Section
152(a) of the Code) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

Years of Service. “Years of Service” means the number of full years credited to
a Participant under the Retirement Plan for vesting purposes.

 

7

 



 

 

ARTICLE III

ADMINISTRATION OF THE PLAN

A Committee shall be appointed by the Board to administer the Plan and
establish, adopt, or revise such rules and regulations as the Committee may deem
necessary or advisable for the administration of the Plan and to interpret the
provisions of the Plan, and, except as otherwise indicated herein, any such
interpretations shall be conclusive and binding. All decisions of the Committee
shall be by vote of at least two of the Committee members and shall be final.
The Committee may appoint any agent and delegate to such agent such powers and
duties in connection with the administration of the Plan as the Committee may
from time to time prescribe.

Members of the Committee shall be eligible to participate in the Plan while
serving as members of the Committee, but a member of the Committee shall not
vote or act upon any matter which relates solely to such member’s interest in
the Plan as a Participant.

ARTICLE IV

PARTICIPATION

4.1  Election to Participate.

(a)  Deferral Elections. An Eligible Employee may elect to participate in the
Plan and elect to defer annual Base Salary and/or Bonus under the Plan by filing
a completed and fully executed Deferral Election Form prior to the beginning of
the Plan Year during which such Base Salary and Bonus are to be earned or at
such other time as the Committee may permit. Deferral Election Forms must be
filed in accordance with the instructions set forth in the Deferral Election
Forms.

Various deferral options will be made available to Eligible Employees under the
Plan, subject to such limitations and conditions as the Committee may impose
from time to time, in its complete and sole discretion. A Deferral Election Form
filed for the Plan Year beginning January 1, 2003, or for any subsequent Plan
Year shall be effective for Base Salary and/or Bonus to be earned during that
Plan Year and shall remain in effect for that Plan Year and subsequent Plan
Years, notwithstanding any change in the Participant’s Base Salary or Bonus,
until changed or terminated in accordance with the terms of this Section 4.1;
provided, however, that such election shall terminate if the Participant ceases
to be an Eligible Employee. Subject to the minimum deferral requirements and
maximum deferral limitations set forth below, a Participant may increase,
decrease or termina te his deferral election effective for Compensation to be
earned during any Plan Year by filing a new Deferral Election Form with the
Committee prior to January 1 of such Plan Year.

Each Deferral Election Form will designate the DCP Deferral Amounts as a fixed
dollar amount or fixed percentage (in increments of 1%) of Base Salary and/or
(i) a fixed dollar amount or a fixed percentage of Bonus, or (ii) 100% of any
Bonus exceeding a specified dollar amount, as elected by the Participant.
Deferrals of Base Salary will normally be deducted ratably during the Plan Year.
In its sole discretion, the Committee may also permit amounts that an Eligible
Employee has previously elected to defer under other plans or agreements with
the

 

8

 



 

Company to be transferred to this Plan and credited to his Deferral Accounts
that are maintained hereunder.

(A)       Minimum Deferral. For each Plan Year, the minimum amount of Base
Salary that a Participant may elect to defer is $5,000, if expressed as a dollar
amount, or 5% of Base Salary, if expressed as a percentage, and the minimum
amount of Bonus that a Participant may elect to defer is any of the following:
(I) $5,000, (II) 5% of Bonus, or (III) 100% of that portion of any Bonus that
exceeds a dollar amount specified by the Participant on his Deferral Election
Form.

(B)        Maximum Deferral. For each Plan Year, the maximum amount of Base
Salary that a Participant may elect to defer is 75% of Base Salary, and the
maximum amount of Bonus that a Participant may elect to defer is 100% of Bonus.

(b)  Early Payment Benefit Election. On the Deferral Election Form filed
pursuant to Section 4.1(a), an Eligible Employee may irrevocably elect to
receive the Compensation deferred pursuant to that election in a lump sum
payment or in annual installments over two (2) to five (5) years commencing
prior to Retirement on an Early Payment Date. If a Participant fails to
designate the form of distribution for an Early Payment Benefit, the
distribution shall be in the form of a lump sum. The Early Payment Date elected
must be a year that begins at least two (2) years after the end of the first
Plan Year to which the election applies. An Early Payment Benefit election filed
for the Plan Year beginning January 1, 2003, or for any subsequent Plan Year,
shall be effective for Compensation earned and deferred during that Plan Year
and each subsequent Plan Year until terminated in accordance with the terms of
this Section 4.1; provided, however, that deferrals of Compensation earned
during any Plan Year that ends less than two (2) years prior to the Early
Payment Date will not be subject to the Early Payment Benefit election and shall
be paid upon the Participant’s termination of employment as set forth in Section
5.1 or 5.2, as the case may be. A Participant may terminate an election for an
Early Payment Benefit with respect to Compensation deferred in any future Plan
Year by filing a new Deferral Election Form with the Committee prior to January
1 of such Plan Year. A Participant may not, however, change the form of benefit
or time of commencement of Early Payment Benefit with respect to Compensation
deferred pursuant to a Deferral Election Form after that Deferral Election is
filed pursuant to Section 4.1(a).

A Participant may not at any time have more than two Early Payment Dates
scheduled. However, after an Early Payment Date has occurred and all payments
with respect to the corresponding Early Payment Date election have been
completed, a Participant may elect a new Early Payment Date for future deferrals
of Compensation.

4.2  DCP Deferral Accounts. The Committee shall establish and maintain a
separate DCP Deferral Account for each Participant. The amount credited to a
Participant’s Deferral Account under the 1988 DCP as of December 31, 1998
remained credited to his DCP Deferral Account under this Plan as of January 1,
1999. A DCP Deferral Amount shall be credited by the Company to the
Participant’s DCP Deferral Account as of the date that the Participant’s Base
Salary or Bonus would otherwise have been paid. Such DCP Deferral Account shall
be debited by the amount of any payments made by the Company to the Participant
or the Participant’s Beneficiary therefrom as of the date of payment. The
Committee shall establish an Early

 

9

 



 

Payment Date Subaccount within a Participant’s DCP Deferral Account for each
Early Payment Date elected by that Participant. Any such Early Payment Date
Subaccount shall be debited by the amount of any Early Payment Benefit paid by
the Company to the Participant on or beginning on such Early Payment Date
pursuant to Section 5.4 as of the date of payment.

4.3  SEDCP Deferral Accounts. The Committee shall maintain a separate SEDCP
Deferral Account for each Participant who was a participant in the SEDCP on
December 31, 1998. The balance of such Participant’s accounts under the SEDCP as
of December 31, 1998 remained credited to each such Participant’s SEDCP Deferral
Account under this Plan as of January 1, 1999. SEDCP Deferral Accounts shall be
debited by the amount of any payments made by the Company to the Participant or
the Participant’s Beneficiary therefrom as of the date of payment.

4.4  Interest. Each Deferral Account of a Participant shall be deemed to bear
interest on the monthly balance of such Deferral Account at the Declared Rate
for each Plan Year, compounded monthly. Except as provided in Section 5.2(a)
with respect to SEDCP Deferral Accounts for Participants who die prior to
becoming eligible for Retirement, interest will be credited to each Deferral
Account on a monthly basis on the last day of each month as long as any amount
remains credited to such Deferral Account. Effective January 1, 2003, amounts of
deferred Compensation that are credited to a Deferral Account and amounts of
Savings Plan Restoration Contributions that are credited to a Savings Plan
Restoration Account prior to the end of a calendar month shall accrue interest
from the date of crediting, computed on the b asis of a 30-day month based on
days elapsed from date of crediting to the end of the month. Notwithstanding the
foregoing, effective January 1, 2009, each Deferral Account of a Participant
shall be deemed to bear interest on the monthly balance of such Deferral Account
at the annualized Declared Rate for the month. Such interest shall be credited
to the Participant’s Deferral Account balance as of the last day of the month
and shall be determined by multiplying the Deferral Account balance as of the
end of the preceding month times the annualized Declared Rate for the current
month.

4.5  Valuation of Deferral Accounts. The value of a Deferral Account as of any
date shall equal the amounts previously credited to such Deferral Account less
any payments debited to such Deferral Account plus the interest deemed to be
earned on such Deferral Account in accordance with Section 4.4 through the end
of the preceding month. When payments are made from a DCP Deferral Account for
any reason other than an Early Payment Benefit elected after January 1, 1994,
such payments shall be deemed to be made on a proportionate or pro-rata basis
from DCP Deferral Amounts (including accumulated interest thereon) that were
earned and deferred under the 1988 DCP prior to January 1, 1994 and DCP Deferral
Amounts (including accumulated interest thereon) that were earned and defer red
after that date.

4.6  Savings Plan Restoration Contribution. For each Plan Year, the Company
shall credit to the Savings Plan Restoration Account of any Participant, an
amount equal to the amount by which the contribution that would otherwise have
been made by the Company on behalf of the Participant to the Savings Plan for
such Plan Year is reduced by reason of the reduction in the Participant’s Base
Salary for such Plan Year because of deferrals under this Plan. The Savings Plan
Restoration Contribution shall be credited to the Savings Plan Restoration
Account of each Participant for each Plan Year at the same time as the Company
contribution for such Plan Year

 

10

 



 

is made to the Savings Plan. A Participant’s interest in any credit to his
Savings Plan Restoration Account and earnings thereon shall vest at the same
rate and at the same time as would have been the case had such contribution been
made to the Savings Plan. Notwithstanding anything contained herein to the
contrary, if, upon a Participant’s termination of employment, the Participant
has not or does not become 100% vested in his Savings Plan Restoration Account,
the unvested portion of his Savings Plan Restoration Account shall be forfeited
prior to the determination of the amount of any benefits under Sections 5.1, 5.6
or 5.7. Effective as of January 1, 2005, that portion of a Participant’s Savings
Plan Restoration Account that was not vested as of December 31, 2004, shall be
transferred to and credited to such Participant’s Savings Plan Restoration
Account under the O ccidental Petroleum Corporation 2005 Deferred Compensation
Plan (the “2005 DCP”) and shall be governed by the terms of the 2005 DCP,
including any Distribution Election Form filed under the 2005 DCP on or before
December 31, 2005.

4.7  Statement of Deferral Accounts. The Committee shall submit to each
Participant, within 120 days after the close of each Plan Year, a statement in
such form as the Committee deems desirable, setting forth the Participant’s
Deferral Account(s).

4.8  Cessation of Compensation Deferrals. Notwithstanding any other Plan
provision to the contrary, no amount of Compensation earned for services
performed in Plan Years beginning after December 31, 2004 shall be deferred
under this Plan, and no Savings Plan Restoration Contributions shall be credited
under this Plan with respect to Plan Years beginning after December 31, 2004.
Accordingly, any election to defer Compensation under this Plan shall terminate
as to future earnings as of December 31, 2004 and shall no longer have any force
or effect as to future earnings. Bonuses that were earned in 2004 and subject to
deferral elections under the terms of this Plan shall not be credited under this
Plan, but shall be (1) credited under the Occidental Petroleum Corporation 2005
Deferred Compensation Plan in accordance with its terms and shall be subject to
the terms and conditions of such plan, including, without limitation, its
distribution provisions or (2) if elected by the Participant, paid in cash to
the Participant in 2005. No new deferral elections shall be made under Article
IV of this Plan with respect to Compensation earned after December 31, 2004.
Interest shall continue to be credited to each Participant’s Deferral Accounts
as provided in Section 4.4.

ARTICLE V

BENEFITS

5.1  Termination of Employment for a Reason Other Than Death.

(a)  Form and Time of Benefit. Except as otherwise provided in this Section 5.1,
upon a Participant’s termination of employment for a reason other than death
(including Retirement and Disability), the Company shall pay to the Participant
in a single lump sum within the first 90 days of the calendar year following the
Participant’s termination of employment an amount equal to the value of the
Participant’s Deferral Accounts as of the end of the month preceding payment
(after reduction for any forfeitures as set forth in Section 4.6). Any
Retirement Benefits paid in annual installments pursuant to Section 5.1(b) shall
be paid within the first 90 days of each calendar year, beginning with the year
following the Participant’s Retirement or other termination of employment and
shall be determined based on the value of

 

11

 



 

the Participant’s Deferral Accounts as of the last day of the month preceding
payment. Notwithstanding anything herein to the contrary, in the event that a
Participant who is a Specified Employee is entitled to a distribution from the
Plan upon or by virtue of such Participant’s termination of employment for a
reason other than death or Disability, the lump sum payment or the first annual
installment payment, as the case may be, shall not be paid before the date that
is six (6) months after the date of the Participant’s termination of employment
(or, if earlier, the date of the Participant’s death). Any additional
installment payments shall be paid within the first 90 days of each subsequent
calendar year.

(b)  Retirement. A Participant may elect in his Distribution Election Form to
have the Retirement Benefit, which may consist solely of the Participant’s
Savings Plan Restoration Account, paid to him in a lump sum, annual payments for
any other number of years between two (2) and 20 years or, if available as an
option on the Distribution Election Form provided to the Participant, in a
combination of an initial lump sum payment followed by annual installments over
the next one (1) to 20 years. The amount of each annual installment will be
determined under either the Amortization Method or the Fractional Method. Unless
the Participant otherwise elects, the amount of any such annual payments shall
be calculated under the Amortization Method in the case of a Participant
retiring before 2004 and under the Fractional Method in the case of a
Participant retiring in 2004 and subsequent years.

(c)  Termination Prior to Retirement. If a Participant’s employment with the
Company terminates for any reason other than Retirement, Disability or death,
the Participant shall receive a Termination Benefit in a lump sum as provided in
Section 5.1(a).

(d)  Disability. If a Participant ceases to perform services for the Company
prior to Retirement due to a Disability, then the Participant shall receive a
Disability Benefit in a lump sum within the first 90 days of the calendar year
following the calendar year in which the Participant attains age 55 in an amount
equal to the value of the Participant’s Deferral Accounts as of the end of the
month preceding payment.

(e)  Effect of Pre-Retirement Termination of Employment on Spousal Survivor
Benefits. Spousal survivor benefits (if any) under Section 5.3 of the Plan shall
not be payable to the spouse of a Participant who terminates employment prior to
Retirement and receives a Termination Benefit or a Disability Benefit under this
Section 5.1.

5.2  Beneficiary Benefits.

(a)  If a Participant dies while employed by the Company prior to becoming
eligible for Retirement, the Company shall pay to the Participant’s Beneficiary
in a single lump sum an amount equal to the value of the Participant’s DCP
Deferral Account and Savings Plan Restoration Account, if any. If such
Participant also has an SEDCP Deferral Account, the Company will also pay to the
Participant’s Beneficiary annual payments over the greater of (i) 10 years or
(ii) until the Participant would have attained age 65 equal to 25% of the amount
deferred under the SEDCP (excluding any interest on such deferrals), which
payments shall be in full satisfaction of the benefits payable with respect to
the Participant’s SEDCP Deferral Account. Notwithstanding the foregoing, the
Participant’s Beneficiary shall instead be paid the amount credited to th e
Participant’s SEDCP Deferral Account as of the end of the month in

 

12

 



 

which his death occurred plus interest at a rate of 8% per annum, compounded
annually, from the end of such month and credited annually on each anniversary
of the end of such month payable in equal installments (using the Amortization
method) over the period described in the preceding sentence, if the Committee
determines that the present value of such benefit is greater than the present
value of the benefit described in the preceding sentence. In comparing the
present value of these two alternative benefits, the Committee shall use in each
case a discount factor of 8%.

(b)  If a Participant dies while employed by the Company after becoming eligible
for Retirement, the Company will pay to the Participant’s Beneficiary in a
single lump sum a Beneficiary Benefit that is an amount equal to the value of
the Participant’s Deferral Accounts.

(c)  If a Participant dies after the commencement of payment of his Retirement
Benefit, then the remaining installments of the Retirement Benefit shall be
payable to his Beneficiary in the same amounts and at the same times as such
installment would have been paid to the Participant if he were living.

(d)  The payment or payments to a Beneficiary of a deceased Participant under
this Section 5.2 shall be made or commence during the first 90 days of the
calendar year following the year in which the Participant’s death occurred, and
the amount of such payment shall be equal to, or determined based on, the value
of the Participant’s Deferral Accounts as of the end of the month preceding
payment.

(e)  In the event that the Beneficiary of a deceased Participant dies prior to
the completion of payments under this Plan to that Beneficiary, all remaining
payments to that Beneficiary shall be paid in a lump sum to that Beneficiary’s
estate.

(f)   Any election as to the form and manner of payment to a Beneficiary in
effect under the terms of the Prior Plan on October 11, 2006, shall remain in
effect unless or until changed in accordance with Section 5.12 or future
amendments to this Plan.

5.3  Spousal Survivor Benefits with Respect to SEDCP Deferral Accounts. If a
Participant who has an SEDCP Deferral Account dies after becoming eligible for
Retirement or after commencement of payment of his Retirement Benefit and a
spouse to whom he had been married to for at least one (1) year prior to his
death survives beyond completion of payment of the Participant’s SEDCP Deferral
Account balance, the Company shall pay such spouse a lump sum payment in an
amount equal to 10% of the Participant’s SEDCP Deferral Account balance valued
as of the earlier of the date of the Participant’s Retirement or death. Such
lump sum spousal survivor benefit shall be paid as soon as administratively
practicable following the later of the completion of payment of the
Participant’s SEDCP Deferral Account bala nce or the Participant’s death. No
benefit shall be payable under this Section 5.3 if the Participant’s spouse does
not survive beyond completion of payment of the Participant’s SEDCP Deferral
Account balance. Notwithstanding the foregoing, no spousal survivor benefit
shall be payable to the spouse of any Participant who received benefits pursuant
to Section 5.1(c) (Termination Prior to Retirement), Section 5.1(d) (Disability)
or Section 5.6 (Effect of Termination Event).

5.4  Early Payment. Payment of the amounts credited to any Early Payment Date
Subaccount of a Participant shall be paid or commence to be paid within the
first 90 days of the

 

13

 



 

year elected as the Early Payment Date in accordance with the Participant’s
election under Section 4.1(b), with any subsequent annual payments paid in the
first 90 days of each applicable year. The amount of each annual installment
will be determined under either the Amortization Method or the Fractional
Method. The amount of any such annual payments shall be calculated under the
Amortization Method for Early Payment Dates elected prior to 2003 and unless the
Participant otherwise irrevocably elects at the time of making the Early Payment
Benefit Election, under the Fractional Method for Early Payment Dates elected in
2003 and later.

Notwithstanding the foregoing, if the Participant terminates employment with the
Company for any reason prior to commencement or completion of all Early Payment
Benefits, all such elections made by the Participant to receive Early Payment
Benefits shall terminate and any amounts remaining credited to the Participant’s
Early Payment Date Subaccount(s) shall be paid, together with the other amounts
credited to the Participant’s Deferral Account, as set forth in Section 5.1 or
5.2, as the case may be.

5.5  Emergency Benefit. In the event that the Committee, upon written petition
of the Participant, determines in its sole discretion that the Participant has
suffered an Unforeseeable Emergency, the Company shall pay to the Participant,
as soon as practicable following such determination, an Emergency Benefit that
does not exceed the amount reasonably necessary to satisfy such Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets to the extent the
liquidation of such assets would not itself cause severe financial hardship and
the additional compensation availabl e to the Participant upon the termination
of the Participant’s current deferral elections under the Plan, as described in
the following paragraph of this Section 5.5. No amount may be paid to the
Participant under this Section 5.5 from any unvested portion of the
Participant’s Savings Plan Restoration Account.

Whenever a Participant receives a distribution under this Section 5.5, the
Participant will be deemed to have revoked all current deferral elections under
the Plan effective as of the date of the distribution. The Participant will not
be permitted to participate in the next enrollment period under the Plan and
will be precluded from electing to make new deferrals under the Plan for a
minimum period of one (1) year (or such lesser period as the Committee may
permit) following receipt of the distribution.

5.6  Effect of Termination Event. In the event of a Termination Event that
constitutes a “change in the ownership or effective control” of Occidental
Petroleum Corporation, within the meaning of Section 409A(a)(2)(A)(v) of the
Code, the Company may, in its sole discretion terminate this Plan within the 30
days preceding such Termination Event, provided that all substantially similar
arrangements sponsored by the Company are terminated and all Participants in
this Plan and all participants in substantially similar arrangements receive all
amounts of compensation deferred under the terminated arrangements within 12
months of the date of termination of all the arrangements.

5.7  Small Benefit. Notwithstanding anything contained herein to the contrary,
in the event that the value of a Participant’s Deferral Accounts as of the end
of the Plan Year in which

 

14

 



 

the Participant’s Retirement occurs is less than $20,000 (after reduction for
any forfeiture pursuant to Section 4.6), such amount (with interest to the end
of the month preceding the payment date) shall be paid in a cash lump sum
without regard to any contrary elections. Such payment shall be made at the time
set forth in Section 5.1(a) unless a different distribution date is required to
comply with Section 409A of the Code.

5.8  Tax Withholding and Reporting.

(a)  To the extent required by the law in effect at the time payments are made,
the Company shall withhold from payments made hereunder the taxes required to be
withheld by Federal, state and local law.

(b)  The Company shall have the right at its option to (i) require a Participant
to pay or provide for payment of the amount of any taxes that the Company may be
required to withhold with respect to interest or other amounts that the Company
credits to a Participant’s Deferral Accounts or (ii) deduct from any amount of
salary, bonus or other payment otherwise payable in cash to the Participant the
amount of any taxes that the Company may be required to withhold with respect to
interest or other amounts that the Company credits to a Participant’s Deferral
Accounts.

(c)  The tax withholding and reporting rules described in this subsection shall
apply to payments made under the Plan pursuant to a Qualified Divorce Order,
shall be subject to any applicable superceding guidance promulgated by the
Internal Revenue Service, and shall apply in addition to (not in substitution
of) the preceding two subsections. Amounts paid to an Alternate Payee shall be
subject to federal income tax withholding and, together with amounts so
withheld, shall be reportable to the Alternate Payee. In addition, amounts paid
to an Alternate Payee shall be subject to taxation under the Federal Insurance
Contributions Act (“FICA”) and the Federal Unemployment Tax Act (“FUTA”) to the
same extent as if such amounts had been paid to the Participant. To the extent
that amounts paid to an Alternate Payee are subject to taxation under FICA
and/or FUTA, such payments shall be treated as the wages of the Participant, and
shall be so reportable, but any amounts required under FICA to be withheld from
such payments shall be withheld from the payments to the Alternate Payee.

5.9  Termination of Employment. For the purpose of this Article V, a Participant
will be deemed to have terminated employment if the Participant ceases to be an
employee of any of the following:

(a)  Occidental Petroleum Corporation;

(b)  an Affiliate; or

(c)  any other entity, whether or not incorporated, in which the Company has an
ownership interest, and the Committee has designated that the Participant’s
commencement of employment with such entity upon Participant’s ceasing to be an
employee of an entity described in (a) or (b) above will not be deemed to be a
termination of employment for purposes of this Plan, provided that such
designation shall be made in writing by the Committee and shall be communicated
to the Participant prior to his commencement of employment with the entity so
designated.

 

15

 



 

 

For the purposes of the preceding provisions, a Participant who ceases to be an
employee of an entity described in (a), (b) or (c) above shall not be deemed to
have terminated employment if such cessation of employment is followed
immediately by his commencement of employment with another entity described in
(a), (b) or (c) above.

Notwithstanding the foregoing, a termination of employment shall not be deemed
to have occurred for any purpose under this Plan unless such termination of
employment constitutes “a separation from service” as defined under Section 409A
of the Code or any regulations promulgated thereunder.

5.10  Re-Employment. If a Participant’s employment with the Company is
terminated and such Participant is re-employed by the Company prior to the
payment of his benefits in a cash lump sum payment or while he is receiving
benefits in the form of annual installment payments, the payment of the lump sum
amount or the future installments, as the case may be, shall be suspended until
he again terminates employment with the Company. Upon a Participant’s subsequent
termination of employment, distribution of his benefits under the Plan shall
commence or resume in the same form as the benefits were payable at his earlier
termination of employment. Notwithstanding the foregoing, this Section 5.10
shall only apply to the extent it does not violate Section 409A of the Code.

5.11  Qualified Divorce Orders. Subject to the policies and procedures
established by the Committee under Section 9.3(b) hereof and the provisions of
this Plan, benefits may be paid from the balance of a Participant’s Deferral
Account(s) in accordance with a Qualified Divorce Order.

5.12  Special Transition Rule Election.

(a)  Notwithstanding anything herein to the contrary, pursuant to the transition
rules under Section 409A of the Code and the regulations and guidance
thereunder, each Participant who has not separated from service as of
October 12, 2006 may make a new payment election (a “Special Transition Rule
Election”) with respect to (i) the balance of his Deferral Accounts as of
December 31, 2006 together with interest credited thereto prior to distribution
(his “December 31 Balance”) and/or (ii) any deferred 2006 bonus (i.e., that
portion of any bonus earned in 2006 and payable in 2007 that the Participant
elected to defer under the Occidental Petroleum Corporation 2005 Deferred
Compensation Plan) plus interest credited thereto prior to distribution (his
“2006 Deferred Bonus”). As part of such election, the Participant may elect to
receive his Retirement Benefit in any form described in Section 5.1 and
calculated under either the Amortization Method or the Fractional Method. In
addition, the Participant may elect up to two Early Payment Dates with
installment payments (if any) calculated under the Amortization Method or the
Fractional Method. Notwithstanding the provisions of Section 4.1(b) or
Section 5.4 to the contrary, a Participant may elect any Early Payment Date
other than 2006 regardless of the year in which the Compensation was deferred,
except that (i) the earliest Early Payment Date that a Participant may elect
with respect to his 2006 Deferred Bonus is 2008, and (ii) if a Participant
elects 2007 as an Early Payment Date with respect to his December 31 Balance,
payment will be made in July of 2007. A Participant may elect that all, any
portion or no portion of his December 31 Balance and/or all, any portion or no
portion of his 2006 Deferred Bonus be paid on an Early Payment Date, but (i) the
Participant may not select more than two

 

16

 



 

Early Payment Dates under this Special Transition Rule Election and (ii) the
Participant may not make different elections with respect to the form or manner
of calculation of his Retirement Benefit with respect to his December 31 Balance
and his 2006 Deferred Bonus.

(b)  Notwithstanding anything herein to the contrary, if a Participant has
separated from service due to Retirement as of October 12, 2006, he may make a
new payment election with respect to his December 31 Balance. As part of such
election, the Participant may elect (1) to receive a lump sum distribution of
his entire Deferral Account balance in July of 2007 or (2) to change the number
of Retirement Benefit installment payments as permitted under Section 5.1,
provided that the Participant may not extend the number of installments to more
than twenty annual installments (including installment payments that have
already been made).

(c)  If a Participant elects 2007 as an Early Payment Date for his December 31
Balance, he may not elect to defer any Compensation earned in 2007 under the
Occidental Petroleum Corporation Modified Deferred Compensation Plan.

(d)  In addition, as part of the special election under this Section 5.12, a
Participant may change the form and manner of calculation of the payment of
benefits to his Beneficiary in the event that the Participant dies while
employed by the Company after becoming eligible for Retirement.

(e)  A Participant must elect the same form and manner of calculating his
Retirement Benefit under (a) or (b) of this Section 5.12 and the same form and
manner of calculating his Beneficiary Benefit under (d) of this Section 5.12 as
he elects for such benefits under the Occidental Petroleum Corporation 2005
Deferred Compensation Plan and the Occidental Petroleum Corporation Modified
Deferred Compensation Plan.

(f)   Any election under this Section 5.12 must be made by November 3, 2006, or
such later date as permitted by the Committee, but in no event later than
December 31, 2006.

(g)  A Participant’s election under this Section 5.12 shall supersede any
previous election made or deemed to be made under this Plan. If a Participant
does not timely make an election under this Section 5.12, the elections he
otherwise made or makes or was deemed to make shall apply and may be changed
only in accordance with the other terms of this Plan. However, any distribution
election that had not become effective by October 12, 2006, shall be null and
void.

ARTICLE VI

BENEFICIARY DESIGNATION

Each Participant shall have the right, at any time, to designate any person or
persons as the Beneficiary to whom payments under this Plan shall be made in the
event of the Participant’s death prior to complete distribution to the
Participant of the benefits due under the Plan. Each Beneficiary designation
shall become effective only when filed in writing with the Committee during the
Participant’s lifetime on a paper form prescribed by the Committee. The filing
of a new Beneficiary designation form will cancel any inconsistent Beneficiary
designation previously filed.

 

17

 



 

 

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, any benefits remaining
unpaid shall be paid in accordance with the Participant’s Beneficiary
designation under the Company’s Retirement Plan, and if there is no such valid
Beneficiary designation, to the Participant’s then surviving spouse, or if none,
to the Participant’s estate, unless directed otherwise by the court that has
jurisdiction over the assets belonging to the Participant’s probate estate.

ARTICLE VII

CLAIMS PROCEDURE

7.1  Application for Benefits. All applications for benefits under the Plan
shall be submitted to: Occidental Petroleum Corporation, Attention: Deferred
Compensation Plan Committee, 10889 Wilshire Blvd., Los Angeles, CA 90024.
Applications for benefits must be in writing on the forms prescribed by the
Committee and must be signed by the Participant, or in the case of a Beneficiary
Benefit, by the Beneficiary or legal representative of the deceased Participant.

7.2  Claims Procedure for Benefits other than Disability Benefits.

(a)  Within a reasonable period of time, but not later than 90 days after
receipt of a claim for benefits (other than Disability benefits), the Committee
or its delegate shall notify the claimant of any adverse benefit determination
on the claim, unless special circumstances require an extension of time for
processing the claim. In no event may the extension period exceed 90 days from
the end of the initial 90-day period. If an extension is necessary, the
Committee or its delegate shall provide the claimant with a written notice to
this effect prior to the expiration of the initial 90-day period. The notice
shall describe the special circumstances requiring the extension and the date by
which the Committee or its delegate expects to render a determination on the
claim.

(b)  In the case of an adverse benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination, (ii) reference
to the specific Plan provisions on which the adverse benefit determination is
based, (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary, and (iv) a description of the Plan’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review and in
accordance with Section 7.4.

(c)  Within 60 days after receipt by the claimant of notification of the adverse
benefit determination, the claimant or his duly authorized representative, upon
written application to the Committee, may request that the Committee fully and
fairly review the adverse benefit determination. On review of an adverse benefit
determination, upon request and free of charge, the claimant shall have
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits. The claimant shall
have the opportunity to submit written comments, documents, records, and other
information relating to

 

18

 



 

the claim for benefits. The Committee’s (or delegate’s) review shall take into
account all comments, documents, records, and other information submitted
regardless of whether the information was previously considered in the initial
adverse benefit determination.

(d)  Within a reasonable period of time, but not later than 60 days after
receipt of such request for review, the Committee or its delegate shall notify
the claimant of any final benefit determination on the claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension period exceed 60 days from the end of the initial 60-day
period. If an extension is necessary, the Committee or its delegate shall
provide the claimant with a written notice to this effect prior to the
expiration of the initial 60-day period. The notice shall describe the special
circumstances requiring the extension and the date by which the Committee or its
delegate expects to render a final determination on the request for review. In
the case of an adverse final benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse final benefit determination;
(ii) reference to the specific Plan provisions on which the adverse final
benefit determination is based; (iii) a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claimant’s
claim for benefits; and (iv) a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse final benefit
determination on review and in accordance with Section 7.4.

7.3  Claims Procedure for Disability Benefits.

(a)  Within a reasonable period of time, but not later than 45 days after
receipt of a claim for Disability benefits, the Committee or its delegate shall
notify the claimant of any adverse benefit determination on the claim, unless
circumstances beyond the Plan’s control require an extension of time for
processing the claim. In no event may the extension period exceed 30 days from
the end of the initial 45-day period. If an extension is necessary, the
Committee or its delegate shall provide the claimant with a written notice to
this effect prior to the expiration of the initial 45-day period. The notice
shall describe the circumstances requiring the extension and the date by which
the Committee or its delegate expects to render a determination on the claim.
If, prior to the end of the first 30-day extension period, the Committee or its
delegate determines that, due to circumstances beyond the control of the Plan, a
decision cannot be rendered within that extension period, the period for making
the determination may be extended for an additional 30 days, so long as the
Committee or its delegate notifies the claimant, prior to the expiration of the
first 30-day extension period, of the circumstances requiring the extension and
the date as of which the Committee or its delegate expects to render a decision.
This notice of extension shall specifically describe the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve those issues, and
that the claimant has at least 45 days within which to provide the specified
information.

(b)  In the case of an adverse benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination; (ii) reference
to the specific Plan provisions on which the adverse benefit

 

19

 



 

determination is based; (iii) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why the material or information is necessary; (iv) a description of the
Plan’s claim review procedures and the time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse final benefit
determination on review and in accordance with Section 7.4;(v) if an internal
rule, guideline, protocol or similar criterion (“internal standard”) was relied
upon in making the determination, a copy of the internal standard or a statement
that the internal standard was relied upon and that a copy of the internal
standard shall be provided to the claimant free of charge upon request; and
(vi) if the determination is based on a medical necessity or experimental
treatment or similar exclusion or limit, an explanation of the scientific or
clinical judgment for the determination or a statement that such explanation
shall be provided free of charge upon request.

(c)  Within 180 days after receipt by the claimant of notification of the
adverse benefit determination, the claimant or his duly authorized
representative, upon written application to the Committee, may request that the
Committee fully and fairly review the adverse benefit determination. On review
of an adverse benefit determination, upon request and free of charge, the
claimant shall have reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits. The
claimant shall have the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits. The
Committee’s (or delegate’s) review (i) shall take into account all comments,
documents, records, and other information submitted regardless of whether the
information was previously considered in the initial adverse benefit
determination; (ii) shall not afford deference to the initial adverse benefit
determination; (iii) shall be conducted by an appropriate named fiduciary of the
Plan who is neither an individual who made the initial adverse benefit
determination nor a subordinate of such individual; (iv) shall identify medical
and vocational experts whose advice was obtained on behalf of the Plan in
connection with the initial adverse benefit determination; and (v) if the
adverse benefit determination was based in whole or in part on a medical
judgment, shall consult an appropriate health care professional who has
appropriate training and experience in the relevant field of medicine and who or
whose subordinate was not consulted in the initial adverse benefit
determination.

(d)  Within a reasonable period of time, but not later than 45 days after
receipt of such request for review, the Committee or its delegate shall notify
the claimant of any final benefit determination on the claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension period exceed 45 days from the end of the initial 45-day
period. If an extension is necessary, the Committee or its delegate shall
provide the claimant with a written notice to this effect prior to the
expiration of the initial 45-day period. The notice shall describe the special
circumstances requiring the extension and the date by which the Committee or its
delegate expects to render a final determination on the request for review. In
the case of an adverse final benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse final benefit determination;
(ii) reference to the specific Plan provisions on which the adverse final
benefit determination is based; (iii) a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claimant’s
claim for benefits; (iv) a statement of the claimant’s right to bring a

 

20

 



 

civil action under Section 502(a) of ERISA following an adverse final benefit
determination on review and in accordance with Section 7.4; (v) if an internal
standard was relied upon in making the determination, a copy of the internal
standard or a statement that the internal standard was relied upon and that a
copy of the internal standard shall be provided to the claimant free of charge
upon request; and (vi) if the determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the determination or a statement that such
explanation shall be provided free of charge upon request.

7.4  Limitations on Actions. No legal action may be commenced prior to the
completion of the benefit claims procedure described herein. In addition, no
legal action may be commenced after the later of (a) 180 days after receiving
the written response of the Committee to an appeal, or (b) 365 days after an
applicant’s original application for benefits.

ARTICLE VIII

AMENDMENT AND TERMINATION OF PLAN

8.1  Amendment. The Board may amend the Plan in whole or in part at any time for
any reason, including but not limited to, tax, accounting or other changes,
which may result in termination of the Plan for future deferrals. The Executive
Compensation and Human Resources Committee of the Board may amend the Plan to
(a) ensure that this Plan complies with the requirements of Section 409A of the
Code for deferral of taxation on compensation deferred hereunder until the time
of distribution and (b) add provisions for changes to elections as to time and
manner of distributions and other changes that comply with the requirements of
Section 409A of the Code for the deferral of taxation on deferred compensation
until the time of distribution. The Committee appointed pursuant to Article III,
in its discretion, may amend the Plan if the Committee determines that such
amendment does not significantly increase or decrease Plan benefits or costs.
Notwithstanding the foregoing, except for any amendment required to preserve the
deferral of taxation of amounts deferred under this Plan, no amendment shall:
(a) reduce the amounts that have been credited to the Deferral Account(s) of any
Participant prior to the date such amendment is adopted; (b) eliminate the
spousal survivor benefit under Section 5.3; or (c) change the definition of
Declared Rate set forth in Article II for the Plan Years beginning on January 1
of 2006, 2007, or 2008 to a rate or to a formula that, as of the last day of the
month preceding the date such amendment is adopted, produces a rate that is less
than the lesser of: (i) Moodys Plus Three (as defined in Article II and
calculated as of the last day of the month preceding the date such amendment is
adopted), or (ii) the highest yield on any unsecured debt or preferred stock of
the Company that was outstanding on the last day of the month immediately
preceding the date such amendment is adopted. Any amendment that would either
(a) reduce the Declared Rate for the Plan Years beginning on January 1 of 2006,
2007 or 2008 to a rate or to a formula that, as of the last day of the month
preceding the date such amendment is adopted, produces a rate that is less than
Moodys Plus Three (as defined in Article II and calculated as of the last day of
the month preceding the date such amendment is adopted), or (b) change the terms
of the amendment provisions of this Section 8.1 or the terms of the termination
provisions of Section 8.2, shall not be effective prior to the date that is two
years after the date such amendment is adopted, unless the amendment is required
by a change in the tax or other applicable laws or accounting rules or the
amendment is required in order to preclude any amounts deferred under this Plan
from being included in the income of Participants

 

21

 



 

prior to the date of distribution as specified in the Plan. Notwithstanding the
foregoing, following a Termination Event, no amendment shall: (a) reduce the
amounts that have been credited to the Deferral Account(s) of any Participant
prior to the date such amendment is adopted; (b) eliminate the spousal survivor
benefit under Section 5.3; (c) change the definition of the Declared Rate set
forth in Article II for the Plan Years beginning on January 1 of 2006, 2007, or
2008 to a rate or to a formula that, as of the last day of the month preceding
the date of the Termination Event, produces a rate that is less than Moodys Plus
Three (as defined in Article II and calculated as of the last day of the month
preceding the date of the Termination Event); or (d) change the terms of the
amendment provisions of this Section 8.1 or the terms of the termination
provisions of Section 8.2.

8.2  Termination.

(a)  Company’s Right to Terminate. The Board may terminate the Plan at any time,
if in the Board’s judgment, the continuance of the Plan would not be in the
Company’s best interest due to tax, accounting or other effects thereof, or
potential payouts thereunder, or other reasons, provided that any termination of
the Plan shall not be effective prior to the date that is two years after the
date the Board adopts a resolution to terminate the Plan, unless (i) the
termination of the Plan is required by a change in the tax or other applicable
laws or accounting rules or (ii) the Participants have become subject to tax on
the amounts deferred under the Plan. Notwithstanding the foregoing, following a
Termination Event, the Plan may not be terminated prior to the date that is
three years after the date the Termination Event occurs or, if earlier, the date
on which amounts deferred under the Plan have become taxable to Participants. In
the event the Board adopts a resolution terminating the Plan, the Board or the
Committee shall determine the date as of which all deferral elections shall
cease to apply so that no further Base Salary or Bonus shall be deferred under
the Plan.

(b)  Payments Upon Termination. Distribution to the Participants or their
Beneficiaries shall be made on the dates on which the Participants or their
Beneficiaries would receive benefits hereunder without regard to the termination
of the Plan except that payments will be made upon termination if one of the
following requirements is satisfied:

(1)        the Plan is terminated pursuant to Section 5.6 of the Plan,

(2)        the termination of the Plan otherwise satisfies one of the
requirements for accelerated payment under Proposed Treasury Regulations
Section 1.409A-3(h)(2)(viii) (or a successor regulation) or other guidance
issued by the Secretary of the Treasury, or

(3)        the Plan is terminated because the Participants have become subject
to tax on the amounts deferred under the Plan because of a failure of the Plan
to satisfy the requirements of Section 409A of the Code.

ARTICLE IX

MISCELLANEOUS

9.1  Unsecured General Creditor. The rights of a Participant, Beneficiary, or
their heirs, successors, and assigns, as relates to any Company promises
hereunder, shall not be secured by

 

22

 



 

any specific assets of the Company, nor shall any assets of the Company be
designated as attributable or allocated to the satisfaction of such promises.

9.2  Trust Fund. The Company shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one or more trusts, with such trustees as the Board or Committee may approve,
for the purpose of providing for the payment of such benefits. Such trust or
trusts may be irrevocable, but the assets thereof shall be subject to the claims
of the Company’s creditors. To the extent any benefits provided under the Plan
are actually paid from any such trust, the Company shall have no further
obligation with respect thereto, but to the extent not so paid, such benefits
shall remain the obligation of, and shall be paid by, the Company.

9.3  Nonassignability.

(a)  Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, or interest therein which are, and all rights to
which are, expressly declared to be unassignable and non-transferable. No part
of the amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

(b)  Notwithstanding subsection (a), the right to benefits payable with respect
to a Participant pursuant to a Qualified Divorce Order may be created, assigned,
or recognized. The Committee shall establish appropriate policies and procedures
to determine whether a Divorce Order presented to the Committee constitutes a
Qualified Divorce Order under this Plan, and to administer distributions
pursuant to the terms of Qualified Divorce Orders. In the event that a Qualified
Divorce Order exists with respect to benefits payable under the Plan, such
benefits otherwise payable to the Participant specified in the Qualified Divorce
Order shall be payable to the Alternate Payee specified in such Qualified
Divorce Order.

9.4  Release from Liability to Participant. A Participant’s right to receive
benefits under the Plan shall be reduced to the extent that any portion of a
Participant’s Deferral Account(s) has been paid or set side for payment to an
Alternate Payee pursuant to a Qualified Divorce Order or to the extent that the
Company or the Plan is otherwise subject to a binding judgment, decree, or order
for the attachment, garnishment or execution of any portion of the Participant’s
Deferral Account(s) or of any distributions therefrom. The Participant shall be
deemed to have released the Company and the Plan from any claim with respect to
such amounts in any case in which (a) the Company, the Plan, or any Plan
representative has been served with legal process or otherwise joined in a
proceeding relating to such amounts, and (b) the Participant fails to obtain an
order of the court in the proceeding relieving the Company and the Plan from the
obligation to comply with the judgment, decree or order.

9.5  Employment Not Guaranteed. Nothing contained in this Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to be retained in employment with the Company.
Accordingly, subject to the terms of any

 

23

 



 

written employment agreement to the contrary, the Company shall have the right
to terminate or change the terms of employment of a Participant at any time and
for any reason whatsoever, with or without cause.

9.6  Gender, Singular & Plural. All pronouns and any variations thereof shall be
deemed to refer to the masculine or feminine as the identity of the person or
persons may require. As the context may require, the singular may be read as the
plural and the plural as the singular.

9.7  Captions. The captions of the articles, sections, and paragraphs of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

9.8  Validity. In the event any provision of this Plan is held invalid, void, or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.

9.9  Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the Company.
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

9.10      Applicable Law. The Plan shall be governed by and construed in
accordance with Section 409A of the Code and any regulations promulgated
thereunder, and the laws of the State of California to the extent such laws are
not preempted by the Employee Retirement Income Security Act of 1974, as
amended.

IN WITNESS WHEREOF, the Occidental Petroleum Corporation has executed this
document this 12th day of October, 2006.

OCCIDENTAL PETROLEUM CORPORATION

By /s/ RICHARD W. HALLOCK                             

 

Richard W. Hallock

Executive Vice-President, Human Resources

 

 

24

 

 

 